Gilbert, 1.
The letters set out in the petition fail to show assent by the parties to the same thing in the sense which is essential to a complete and binding contract. The court did not err in sustaining the general demurrer and dismissing the petition. Robinson v. Weller, 81 Ga. 704 (8 S. E. 447); Phinizy v. Bush, 129 Ga. 479 (59 S. E. 259); George W. Muller Mfg. Co. v. Benton, 137 Ga. 411 (73 S. E. 669); Gray v. Lynn, 139 Ga. 194 (77 S. E. 156).

Judgment affirmed.


All the Justices concur, except Sill, J., dissenting.

The petition further recites that upon receipt of the letter of March 17th the petitioner tendered to the defendant six thousand dollars in lawful money of the United States, in compliance with his obligation to purchase the house and lot from the defendant, which said tender the defendant then and there refused, and further alleges that petitioner “here and now makes tender of said purchase price of six thousand ($6,000) dollars, for said real estate and dwelling-house situated thereon.”
The defendant interposed a demurrer on the grounds, that the petition set forth no cause of action; that the alleged contract set out in the petition does not with sufficient particularity describe the land sued for; that the plaintiff did not comply with the terms of the alleged contract; that there is no legal contract set forth in the petition; and that the letters set out in the petition to constitute the alleged contract do not comply with the statute of frauds. The demurrer was sustained and the petition dismissed. The plaintiff excepted.
Hill & Gibson, for plaintiff.
James Humphreys and Branch & Snow, for defendant.